296 U.S. 617
56 S. Ct. 138
80 L. Ed. 438
CONTINENTAL ILLINOIS NATIONAL BANK & TRUST COMPANY OF  CHICAGO, petitioner,v.COLUMBIAN NATIONAL LIFE INSURANCE COMPANY.*
No. 358.
Supreme Court of the United States
October 14, 1935

Messrs. William Beye, Harry L. Allen, and Leonard F. Martin, all of Chicago, Ill., for petitioner.


1
For opinion below, see 76 F.(2d) 733.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit denied.



*
 Rehearing denied 296 U.S. 662, 56 S. Ct. 168, 80 L. Ed. 472.